Name: Commission Regulation (EEC) No 3145/92 of 29 October 1992 re- establishing the levying of customs duties on products of category 18, 58 and 59 (order No 40.0180, 40.0580 and 40.0590), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 30. 10. 92No L 313/44 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3145/92 of 29 October 1992 re-establishing the levying of customs duties on products of category 18 , 58 and 59 (order No 40.0180, 40.0580 and 40.0590), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of category No 18, 58 and 59 (order No 40.0180, 40.0580 and 40.0590), originating in India, the relevant ceiling amounts to 112, 3 675 and 310 tonnes ; Whereas on 30 April 1992 imports of the products in question into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1992 by Regu ­ lation (EEC) No 3587/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1992 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 2 November 1992 the levying-of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in India : Order No ^(unit^ CN code Description 40.0180 18 620711 00 Men's and boys' singlets and other vests, under ­ (tonnes) 6207 19 00 pants, briefs, nightshirts, pyjamas, bathrobes, dres ­ 6207 21 00 sing gowns and similar articles, other than knitted 6207 22 00 or crocheted 6207 29 00 6207 91 00 6207 92 00 6207 99 00 6208 1 1 00 Women's and girls' singlets and other vests, slips, 6208 19 10 petticoats, briefs, panties, nightdresses, pyjamas, 6208 19 90 nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar 6208 21 00 articles, other than knitted or crocheted 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 40.0580 58 5701 10 10 Carpets, carpeting and rugs, knotted (made up or (tonnes) 5701 10 91 not) 5701 10 93 5701 10 99 5701 90 10 5701 90 90 (') OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 341 , 12. 12. 1991 , p. 1 . Regulation as last amended by Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6. 1992, p. 1 ). 30 . 10 . 92 Official Journal of the European Communities No L 313/45 Order No Category(unit) CN code Description 40.0590 59 (tonnes) Carpets and other textile floor coverings other than the carpets of category 58 5702 10 00 5702 31 10 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 5703 10 10 5703 10 90 5703 20 1 1 5703 20 19 5703 20 91 5703 20 99 5703 30 1 1 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 ex 5703 90 90 5704 10 00 5704 90 00 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1992. For the Commission Christiane SCRIVENER Member of the Commission